DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 22 March 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8, the phrase “of the tank of such that the” is unclear. It is unclear what “of such” refers to.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudoin et al. (US 6,357,906).  Regarding claim 1, Baudoin discloses an infeed chute comprising a riser (3,4) comprising a side wall and defining an infeed opening extending through the riser (see Figs. 1-4), wherein the side wall comprises a water inlet (8) formed therein; and a water spreading unit (one of 14,16,18,20) coupled to the water inlet, and configured to direct water laterally across the infeed chute.  Claim 4 fails to further structurally limit the claimed structure.  Regarding claim 5, the infeed chute comprises a pipe (10 and/or 24).   Regarding claim 8, Baudoin discloses a material application machine comprising a tank (6 or 70) comprising an opening; and an infeed chute comprising a riser (3,4) comprising a side wall and defining an infeed opening extending through the riser (see Figs. 1-4), wherein the riser is coupled to the opening of the tank such that the application material passed through the infeed opening of the riser enters the tank (see Figs. 2 and 4-6), wherein the side wall comprises a water inlet (8) formed therein; and a water spreading unit (one of 14,16,18,20) coupled to the water inlet, and configured to direct water laterally across the infeed chute.  Claim 11 fails to further structurally limit the claimed structure. Regarding claim 12, the infeed chute comprises a pipe (10 and/or 24).  
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maitland (US 45,369).  Regarding claim 1, Maitland discloses an infeed chute comprising a riser (A,B,C) comprising a side wall and defining an infeed opening extending through the riser (see Fig. 1), wherein the side wall comprises a water inlet (see Fig. 1) formed therein; and a water spreading unit (F,G, K, L) coupled to the .
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774